UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4558


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUCIANO JAIMES TAVIRA, a/k/a Luciano Tavira Jaimes, a/k/a
Noel Martinez Garcia,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge. (1:09-cr-00040-WO-1; 1:08-cr-00443-WO-1)


Submitted:   February 24, 2011            Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy R. Gaines, Salisbury, North Carolina, for Appellant.
Sandra   Jane  Hairston,   Assistant   United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Luciano Jaimes Tavira pled guilty, pursuant to written

plea agreements, to illegal reentry by an aggravated felon, 8

U.S.C.    §   1326(a),      (b)(2)   (2006),            possession       with   intent    to

distribute     methamphetamine,          21       U.S.C.    §     841(a)(1),       (b)(1)(A)

(2006), and being an illegal alien in possession of a firearm,

18 U.S.C. § 922(g)(5) (2006); he was sentenced to a total term

of 292 months imprisonment.              Tavira’s attorney has filed a brief

pursuant      to     Anders    v.    California,            386     U.S.     738     (1967),

contending that there are no meritorious issues on appeal but

questioning          whether    Tavira’s            sentence        is      substantively

unreasonable.         Although informed of his right to file a pro se

supplemental brief, Tavira has not done so.                              For the reasons

that follow, we affirm.

              This    court    reviews    a       district      court’s      sentence    for

reasonableness under an abuse-of-discretion standard.                                Gall v.

United States, 552 U.S. 38, 51 (2007).                            This review requires

appellate consideration of both the procedural and substantive

reasonableness        of   a   sentence.          Id.      This     court    must     assess

whether    the     district     court    properly          calculated       the    advisory

Guidelines     range,      considered     the       18     U.S.C.    §     3553(a)    (2006)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                            United States v.

Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized

                                              2
explanation must accompany every sentence.”) (emphasis omitted);

United    States    v.   Carter,    564     F.3d     325,   330   (4th    Cir.     2009)

(same).      In    addition,    this      court    presumes   on   appeal        that   a

sentence within a properly determined advisory Guidelines range

is substantively reasonable.              United States v. Allen, 491 F.3d

178, 193 (4th Cir. 2007).

             We     conclude       that        Tavira’s     sentence        is     both

procedurally and substantively reasonable.                    The district court

properly     calculated      Tavira’s       Guidelines      range,       treated    the

Guidelines as advisory, and considered the applicable 18 U.S.C.

§ 3553(a) factors.         See United States v. Pauley, 511 F.3d 468,

473   (4th   Cir.   2007).     Moreover,       the    district    court    based    its

sentence on its individualized assessment of the facts of the

case.     See Carter, 564 F.3d at 328.               Tavira has not rebutted the

presumption that his within-Guidelines sentence is reasonable.

We therefore find the sentence reasonable.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Tavira’s convictions and sentence.                             This

court requires that counsel inform Tavira, in writing, of the

right to petition the Supreme Court of the United States for

further review.          If Tavira requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                           3
representation.      Counsel’s motion must state that a copy thereof

was served on Tavira.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                     4